Title: To John Adams from Henry Knox, 22 January 1794
From: Knox, Henry
To: Adams, John



Sir:
War Department, January 22, 1794.

Communications relative to the Southwestern frontiers having been laid before Congress, the President of the United States has directed me to submit to the Senate, further information just received from James Seagrove, of his having restored peace between the United States and the Creek nation of Indians.
I have the honor to be, with great respect, your obedient servant,.
H. Knox, Secretary of War